                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

DETERRIUS LAMONT WILSON                                                  PETITIONER
ADC # 148279

VS.                            NO. 5:19-CV-00134-BRW-JTR

DEXTER PAYNE, Director,
Arkansas Department of Correction                                       RESPONDENT

                                        ORDER

      I have reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Doc. No. 22) and the filed objections (Doc. No. 23.

After carefully considering these documents and making a de novo review of the record

in this case, I approve and adopt the Recommended Disposition in all respects. Judgment

will be entered accordingly.

      Accordingly, the Petition and Amended Petition for a Writ of Habeas Corpus

under 28 U.S.C. ' 2254 (Doc. No. 1, 3) are DENIED, and this case is DISMISSED with

prejudice.

      A Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c); Rule 11(a)

of the Rules Governing Section 2254 Cases in the United States District Courts.

      IT IS SO ORDERED this 9th day of December, 2019.

                                               Billy Roy Wilson________________
                                               UNITED STATES DISTRICT JUDGE
